Title: Petition of Joseph-Léonard Poirey, [9 January] 1797
From: Madison, James,Poirey, Joseph-Léonard
To: 


[9 January 1797]

   
   On 5 January JM had called up the report of the secretary of war on Poirey’s petition and moved that a bill be brought in. The House considered the matter in a Committee of the Whole on 9 January, with JM proposing that “provision ought to be made by law for settling the claim of M. Poirey” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 1817, 1828).


Messrs. Madison … supported the cause of M. Poira. They urged it as a singular case. It was asserted that M. La Fayette, and his family, were the only persons who had served in the war, with a previous profession that they would receive no pay. They denied that it was a claim of Justice; in that case, they allowed the statute of limitation would have barred it: It was a claim upon the equity and generosity of the nation. This gentleman, like his master, they said, had been overtaken by misfortune, and to refuse to afford him that relief which Justice must have paid him had he asked it at an earlier day, would be derogatory to the honour of the nation.
